IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                 No. 77548-1-1
                    Appellant,
                                                 DIVISION ONE
       V.
                                                 UNPUBLISHED OPINION
TARA RUMIKO CERVIN,

                     Respondent.                 FILED:        MAY 1 4 2018

      PER CURIAM-The State of Washington appeals from the drug offender
sentencing alternative imposed after Tara Cervin pleaded guilty to two counts of

unlawful possession of a firearm in the second degree and one count of possession of a

controlled substance with intent to manufacture or deliver. The parties have filed a joint

motion to reverse the sentence, based on Cervin's concession that the sentence would

not likely withstand appellate review. We accept the concession and grant the motion.

Accordingly, we reverse the sentence and remand for resentencing.

       Reversed and remanded for resentencing.


                 FOR THE COURT:

                                           14,41 a-6v

                                                                                    ha           Ci
                                                                                   0         trl CZ:
                                                                                   •••••6    ....4

                                                                                             ....4
                                                                                   =
                                                                                   si.       m ---1
                                            Sittle./•••\ C.,"....1
                                                                                    ▪         cl


                                                                                            ...- r-
                                                                                   .g.-     "........ ^13


                                                                                   so       Wm t
                                                                                            =r*
                                                                                   y?       CICA

                                                                                  .1...
                                                                                            Ct.....
                                                                                   Mar      2•••
                                                                                             .,• <

                                                                                                I...